Citation Nr: 1201043	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-23 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left knee disability on a direct incurrence basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a left knee disability.

The Board notes the RO issued a statement of the case in October 2010 addressing the Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a low back disability.  The Veteran withdrew his claim later that month.  Accordingly, this decision is limited to the issue set forth on the preceding page.

During the hearing before the undersigned in October 2011, the Veteran raised a claim for service connection for a left knee disability on a secondary basis.  Since this matter was not developed or certified for appeal, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's in-service left knee complaints were acute and transitory and resolved without residual disability.

2.  A chronic left knee disability was initially documented many years after service, and the competent and probative evidence fails to establish it is related to service.



CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a February 2008 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Duty to Assist

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The appellant was afforded a VA medical examination to obtain an opinion regarding the etiology of his left knee disability.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, a VA examination and medical opinion, and the Veteran's testimony at a hearing before the undersigned.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  The service treatment records disclose the Veteran complained of pain in the medial aspect of the left knee of four days duration in June 1980.  He related he twisted the knee while jogging.  He stated the knee made a cracking noise when he bent it.  The assessment was muscle strain.  He was treated with an Ace wrap and advised to soak the knee.

VA outpatient treatment records disclose that magnetic resonance imaging of the left knee in October 2004 revealed posterior horn medial meniscus degeneration.  The Veteran underwent left knee surgery for chondromalacia in November 2004.  

The Veteran submitted a claim for service connection for a left knee disability in February 2008.  He reported he had originally injured it in 1979, and that he had surgery in 2006.

During a VA examination in March 2008, the Veteran asserted he injured his left knee in boot camp in 1979 or 1980 while running.  He stated he fell on his knee on the corner of a step.  Following an examination, the diagnosis was left knee strain, occurring in service due to blunt trauma.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical findings of record.  The service treatment records show the Veteran was noted to have a ligament strain of the left medial knee in March 1979.  The Board points out, however, that he had complaints pertaining to the right knee and the examination findings also only concerned the right knee.  There were no complaints or findings relating to the left knee. It appears, therefore, that the notation the Veteran had a left knee sprain was in error, and that he had a right knee problem at that time.  

The Board concedes, as noted above, that the Veteran was seen for left knee complaints in June 1980.  An X-ray of the left knee demonstrated no obvious abnormalities.  The fact remains there are no further entries reflecting left knee complaints during service.  It is also significant to point out that on a report of medical history in November 1980, the Veteran denied a history of a "trick" or locked knee.  A clinical evaluation of the lower extremities on the separation examination in November 1980 was normal.  

When seen in a VA orthopedics clinic in September 2004, the Veteran reported his left knee popped out.  He stated this had been occurring following a skiing injury six years earlier.  He related a six to seven year history of left knee pain in November 2004, and stated he had first injured that knee while skiing.  

The Veteran was examined by the VA in March 2008.  He acknowledged he had a skiing accident in the 1980's in which he injured his left knee, but not enough to seek medical attention for it.  He said he bumped it and it was sore for a couple of days, but there were no residuals from that.  As noted above, the diagnosis was left knee strain, occurring in service due to blunt trauma.  It was indicated the Veteran had frequent subluxations, status post meniscus repair, following what is described as a minor skiing accident.  The examiner commented that considering the level of activity the Veteran was enjoying after his initial injury in 1980, including skiing with a reported subsequent injury to the same knee, and no repair until 2004, it is less likely than not that the left knee injury in service caused his current knee condition.

In November 2009, the Chief Medical Officer at the VA Medical Center was contacted and asked to review the notes from the March 2008 VA examination.  The physician noted that the nurse who had conducted that examination was no longer employed at that VA facility.  He stated he reviewed the examination notes and concluded it was not likely (less than a 50/50 chance) that the Veteran's current left knee meniscus surgical repair with recurrent subluxations was related to his in-service injury to the same knee.  He observed that the injury during service was consistent with a strain only, with no evidence of chronicity.  He added that the Veteran had a post-service injury to the knee while skiing, which required no medical care, and required a meniscus repair in 2004, many years after the Veteran's separation from service.  This was inconsistent with the Veteran's in-service initial injury.

The Board acknowledges the Veteran is competent to report his symptoms.  The Board finds, however, he is not credible.  In this regard, the Board observes the Veteran attributes his current left knee problems to service.  While he was treated during service on one occasion for left knee complaints, it is significant to point out that the Veteran specifically denied having any left knee problems on the separation examination.  Similarly, when he submitted his initial claim for service connection in February 1981, only several months after his discharge from service, the Veteran failed to mention any problems relating to the left knee.  

In addition, prior to his surgery in 2004, the Veteran stated his left knee pain began about six years earlier following an injury he incurred while skiing.  He made no mention of any long-standing left knee problems, to include any injury in service.  In fact, he specifically stated that the first knee injury was while skiing.  

Thus, it is clear the Veteran's current assertions that his left knee problems are due to service are inconsistent with his own statements regarding the onset of his left knee disability.  Further, as a lay person, the Veteran is not competent to render an opinion as to the cause or etiology of any current left knee disability, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board observes, the VA examiner and the physician who reviewed the examination notes both clearly opined there is no relationship between his left knee disability and service.  As noted above, the Chief Medical Officer provided a rationale for his opinion.  

It is significant to point out that the initial documentation of a left knee disability was many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  While the Veteran is competent to report his symptoms, his allegation that his left knee disability had its inception in service is not credible in light of the fact he specifically denied any knee pain on the separation examination in November 1980, and he attributed his left knee disability to a skiing accident many years after service.  Any claims regarding the onset of his left knee disability must acknowledge that there was no clinical indication of any knee condition on the discharge examination or for many years thereafter.

It is also significant to note the Veteran has not provided any competent and probative evidence establishing he has a current left knee disability that is related to service.

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the onset and etiology of a left knee disability.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a left knee disability. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a left knee disability on a direct incurrence basis is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


